Exhibit 10.2


Assignment and Assumption of Lease Agreement


This Assignment and Assumption of Lease Agreement (the “Agreement”) is made as
of June 26, 2008, between Lincoln Wind, LLC, a Nebraska limited liability
company (“Assignor”) and Max Engineering LLC, a Texas limited liability company
(“Assignee”).


1.           Recitals.  Assignor is the tenant in the Lease described in
Paragraph 2 below.  Assignee desires to become the tenant in such Lease, and
Assignor is willing to permit Assignee to do so.


2.           Assignment.  For value received, Assignor sells, as­signs, and
transfers to Assignee, its succes­sors and assigns, all of Assignor’s right,
title, and interest in and to the Lease between Tower Tech, LLC, an Iowa limited
liability company (“Landlord”), and Assignor, dated as of May 1, 2008, for the
property located at 1416 State Street, Bettendorf, Iowa  52722 (the “Premises”).


3.           Assumption.  Assignee accepts the foregoing assignment of the Lease
and agrees to perform all of the terms, covenants, conditions, and warranties to
be performed under the Lease by the Tenant from and after the date of this
Assignment.


4.           Indemnification.  Assignee shall indemnify Assignor against and
hold Assignor harmless from any and all claims, demands, judgments, damages,
actions, causes of actions, injuries, administrative orders, consent agreements,
and orders, liabilities or losses, penalties, costs, and expenses of any kind
whatsoever arising out of: (a) the possession or occupancy of the Premises by
Assignee or Assignee’s agents, employees, contractors or invitees; (b) the
conduct of Assignee’s business on the Premises; (c) the breach or default of any
of Tenant’s obligations under the Lease; or (d) any activity, work, or things
done, permitted, or suffered by Assignee in or about the Premises.


5.           Effect.  This Agreement shall be binding on the parties and their
successors and assigns.


Signed as of the date stated in the introductory paragraph.
 
 
Assignor:
 
Assignee:
             
Lincoln Wind, LLC
 
Max Engineering LLC
                          By: 
/s/MATTHEW CUMBERWORTH 
  By: 
/s/ ANDREW HIDALGO
   
Matthew Cumberworth, Manager
   
Andrew Hidalgo, Director
   
 
   
 
 

 
 
1

--------------------------------------------------------------------------------

 
 


LANDLORD'S CONSENT TO ASSIGNMENT AND ASSUMPTION OF LEASE


The undersigned (“Landlord”) is a party to a certain Business Property Lease
dated as of May 1, 2008 (the “Lease”), between the undersigned as landlord and
Lincoln Wind, LLC, a Nebraska limited liability company (“Tenant”), as tenant.


Tenant desires to assign its right, title, and interest in and to the Lease
pursuant to Paragraph 9 thereof by execution of an Assignment and Assumption of
Lease Agreement (the “Agreement”) of even date herewith.


The undersigned hereby consents to the assignment of the lease by the Tenant as
required by the Lease upon the terms and conditions set forth in the Agreement.


Dated as of June 26, 2008.


 
 
 

  Landlord:           Tower Tech, LLC            
By:
/s/ MATTHEW CUMBERWORTH       Matthew Cumberworth, Manager                  


 


 


2

